Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                        PTO-892
     The references cited on the PTO-892 define the general state of the art. The PG Pub 2016/0046170 to Lu discloses pre-loading a braking system of a vehicle.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowable over the prior art for their specific recitation of an apparatus and non-transitory computer readable medium for pre-loading an autonomous vehicle braking system based on identifying an object in an image meeting a first criterion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD M CAMBY/Primary Examiner, Art Unit 3661